Citation Nr: 0912561	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  08-10 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for tinnitus.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from October 1961 to 
October 1963.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina (RO).  

In October 2003, the Board denied service connection for 
bilateral hearing loss and for tinnitus.  The Veteran 
attempted to reopen his claims of service connection for 
bilateral hearing loss and tinnitus in October 2005, which 
was denied by the RO in April 2006.  His appeal of this 
denial was not timely received.  He attempted to reopen his 
claims of service connection for bilateral hearing loss and 
tinnitus in October 2007.  

A March 2008 Statement of the Case found that new and 
material evidence had been received with respect to the 
issues of service connection for bilateral hearing loss and 
tinnitus, reopened the claims, and denied the claims on a de 
novo basis.  

The Board notes, however, that even if the RO determined that 
new and material evidence was presented to reopen the claims 
for service connection for bilateral hearing loss and 
tinnitus, such is not binding on the Board, and the Board 
must first decide whether evidence has been received that is 
both new and material to reopen 
the claims.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); 
McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board reopening is 
unlawful when new and material evidence has not been 
submitted).  

Consequently, the Board will adjudicate the question of 
whether new and material evidence has been received, 
furnishing a complete explanation as to its reasons and bases 
for such a decision.  

The Veteran testified before the undersigned Acting Veterans 
Law Judge at a video conference hearing in February 2009, and 
a transcript of the hearing is of record.


FINDINGS OF FACT

1.  The original claims of service connection for bilateral 
hearing loss and tinnitus were denied by the Board in October 
2003 on the ground that no nexus to service was shown; the 
denials were confirmed and continued by an unappealed rating 
decision in April 2006.  

2.  The evidence received subsequent to the April 2006 rating 
decision raises a reasonable possibility of substantiating 
the service connection claims for service connection for 
bilateral hearing loss and tinnitus.  

3.  Neither hearing loss nor tinnitus was shown in service, 
and hearing loss was not manifested to a compensable degree 
within a year of service discharge.

4.  The weight of the competent evidence demonstrates that 
the currently diagnosed bilateral hearing loss and tinnitus 
are not related to the Veteran's military service.




CONCLUSIONS OF LAW

1.  The April 2006 rating decision which denied reopening of 
claims for entitlement to service connection for bilateral 
hearing loss and tinnitus is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. § 20.1103 (2008).

2.  Evidence received since the April 2006 decision is new 
and material and the claims of entitlement to service 
connection for bilateral hearing loss and tinnitus are 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).

3.  The Veteran does not have a bilateral hearing loss due to 
disease or injury that was incurred in or aggravated by 
active military duty nor may sensorineural hearing loss be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2008).  

4.  The criteria for service connection for tinnitus have not 
been met.  38 U.S.C.A. §§ 1131, 5103A, 5107, 7104 (West 
2002); 38 C.F.R. §§ 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Legally sufficient notice was provided to the Veteran in 
October 2007 correspondence, prior to the initial 
adjudication of the claim.  This letter informed the Veteran 
of the need to submit new and material evidence and defined 
those terms.  The evidence and information needed to 
substantiate the claims was described, and the respective 
responsibilities of VA and the Veteran in obtaining such were 
set forth.  The letter identified the basis for the prior 
denials of service connection, although the most recent final 
VA decision was misidentified.  Such error is harmless, 
however, in light of the reopening of the claims below.  The 
letter also addressed the underlying claim of service 
connection by setting forth the elements of that claim, the 
evidence and information needed to substantiate it, and the 
respective responsibilities of VA and the Veteran in 
obtaining such.  The letter informed the Veteran of VA 
policies and practices in assigning effective dates and 
disability evaluations.  In sum, the Veteran was provided 
with sufficient information to allow a reasonable person to 
participate meaningfully in the adjudication of the claims.

VA additionally has a duty to assist the Veteran in the 
development of the claim.  This duty includes assisting the 
veteran in the procurement of service treatment records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, 
service treatment records and VA outpatient treatment records 
have been associated with the file.  The Veteran has 
submitted, or VA has obtained on his behalf, identified 
private medical records relevant to the issues at hand.  The 
Veteran testified before the undersigned Acting Veterans Law 
Judge at a February 2009 hearing.  No examination is 
necessary prior to reopening of the claim, and an April 2003 
VA examination is of record.

The Board concludes that all available evidence that is 
pertinent to the claims has been obtained and that there 
is sufficient medical evidence on file on which to make a 
decision on each issue.  The Board additionally finds that 
general due process considerations have been complied with 
by VA.  See 38 C.F.R. § 3.103 (2008).  

Analyses of the Claims

New And Material Evidence

In general, unappealed rating decisions are final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision 
cannot be reopened unless new and material evidence is 
presented.  Pursuant to 38 U.S.C.A. § 5108, VA must reopen 
a finally disallowed claim when "new and material" 
evidence is presented or secured with respect to that 
claim.  

"If new and material evidence is presented or secured 
with respect to a claim that has been disallowed, [VA] 
shall reopen the claim and review the former disposition 
of the claim."  See Thompson v. Derwinski, 1 Vet. App. 
251, 253 (1991); see also Knightly v. Brown, 6 Vet. App. 
200 (1994).  

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an 
unsubstantiated fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The issues of service connection for bilateral hearing loss 
and tinnitus were originally denied by the Board in October 
2003 because there was no evidence of either bilateral 
hearing loss or tinnitus due to service.  The issues were 
subsequently denied in a rating decision in April 2006, which 
was not timely appealed, because no new and material evidence 
had been presented.  

The evidence on file at the time of the April 2006 RO 
decision consisted of the Veteran's service treatment 
records and VA and private examination reports and 
treatment records dated from April 1987 to July 2003.  

The Veteran's service treatment records, including his 
August 1963 discharge medical history and examination 
reports, do not reveal any complaints or findings of 
either hearing loss or tinnitus.  

The initial post-service medical evidence of either a 
hearing loss or tinnitus was not dated until August 1987, 
over 23 years after service discharge, when the Veteran 
complained of ringing in his left ear and an audiological 
evaluation showed hearing loss in the left ear.  

The medical evidence received since April 2006 includes a 
September 2007 statement from the Family Health Care 
Center, in which it is noted that this facility has been 
treating the Veteran for hearing loss and ringing in the 
ears and that it is at least as likely as not that the 
Veteran's hearing loss and tinnitus were due to military 
service.  

This September 2007 report is new and material.  It is 
new, because the Veteran has not previously provided this 
account, and it is material in that it addresses the 
unestablished fact of a nexus to service and raises a 
reasonable possibility of substantiating the claims.  
Therefore, new and material evidence has been submitted 
and the claims for service connection for bilateral 
hearing loss and tinnitus are reopened.

Because the RO considered the issues on appeal de novo in 
its March 2008 Statement of the Case, the Veteran will not 
be prejudiced if the Board proceeds to consider his claim 
for service connection on the merits.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Service Connection 

The Veteran seeks service connection for bilateral hearing 
loss and tinnitus due to service.  Having carefully 
considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claims and that 
the appeals will be denied.

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Moreover, in the case 
of a sensorineural hearing loss, service connection may be 
granted if such disorder is manifested to a compensable 
degree within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Sensorineural hearing loss is considered an organic disease 
of the nervous system.

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 
305 (1992).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

For purposes of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory thresholds in any of the frequencies at 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies at 
500, 1000, 2000, 3000, 4000 Hertz are 26 dB or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2008).

Clinical evaluation of the Veteran at the time of his 
induction physical examination in October 1961 revealed that 
his hearing was "15/15" bilaterally (indicating normal 
hearing), and he was found qualified for induction into 
active service.  There are no complaints or findings of 
hearing loss or ringing of the ears during service.  

The Veteran reported no history of ear trouble on a medical 
history report completed at the time of his separation 
physical examination in August 1963.  An August 1963 
audiological evaluation found (Note: Prior to November 1, 
1967, service department audiometric test results were 
reported in standards set forth by the American Standards 
Association (ASA).  Since November 1, 1967, those standards 
have been set by the International Standards Organization 
(ISO)-American National Standards Institute (ANSI).  In order 
to facilitate data comparison in this decision, for service 
department audiometric test results through October 31, 1967, 
the ASA standards have been converted to ISO-ANSI 
standards.): 


HERTZ

500
1000
2000
3000
4000
RIGHT
15
10
10
10
5
LEFT
15
10
10
10
5

A review of the Veteran's private outpatient treatment 
records dated between April 1987 and February 1988, and 
received at the RO in July 2000, indicates that the Veteran 
was treated for complaints of ringing in his left ear (or 
tinnitus) and hearing loss.  The Veteran complained on 
outpatient examination at Greenwood Ear Nose & Throat 
Association, in August 1987, of ringing in his left ear for 
most of his adult life.  Physical examination revealed that 
his ear canals and ear drums were clear.  The Veteran's 
audiogram was interpreted as revealing mild hearing loss in 
the mid and upper frequencies on the left.  The diagnosis was 
left unilateral hearing loss.  On follow-up examination later 
that same month, it was noted that the Veteran's speech 
discrimination was excellent, his acoustic reflexes were 
normal, and he had hearing loss in the left ear as opposed to 
the right.

On outpatient examination in January 1988 at the Spartanburg 
Ear Nose & Throat Clinic, which was received at the RO in 
July 2000, the Veteran complained of ringing in the left ear 
and decreased hearing.  Physical examination of the Veteran 
revealed bilateral tympanosclerosis (or the formation of 
dense connective tissue in the middle ear); his ears were 
otherwise clear.  The Veteran's only speech discrimination 
score noted on this examination was 84 percent at 80 decibels 
(dB) in the left ear.  The diagnoses included tinnitus and 
questionable conductive hearing loss.

In a statement submitted to the RO in October 2000, the 
Veteran stated that he had incurred his hearing loss and 
tinnitus "while around artillery and tanks with no protection 
for my ears" during the first six months of his active 
military service at Fort Hood, Texas, where he had been 
assigned to the 149th Ordnance Division.  The Veteran also 
stated that he had not had any post-service experiences that 
would have led to hearing loss or tinnitus.  Therefore, he 
concluded that his hearing loss and tinnitus had been 
incurred during service.

A review of the Veteran's outpatient treatment records for 
June 1989 from Neurological Associates, P.A., which were 
received at the RO in December 2000, does not indicate any 
treatment or diagnosis of bilateral hearing loss or tinnitus.  
It was noted on a neurosurgical report dated in June 1989 
that the Veteran had reported a medical history that included 
a constant ringing in the left ear and a diagnosis of mild 
hearing loss in the left ear.

VA treatment records for the period from September 2000 to 
January 2003 reveal that the Veteran complained of tinnitus 
in the left ear on VA outpatient ear, nose, and throat (ENT) 
consultation in September 2000.  At this examination, the 
Veteran's pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
20
10
10
40
55
LEFT
15
15
40
60
75

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 94 percent in the left ear.  
The assessment was moderate sensorineural hearing loss in the 
right ear and moderately severe sensorineural hearing loss in 
the left ear.

The Veteran complained on VA audiological evaluation in April 
2003 of hearing loss, worse in the left ear, and of great 
difficulty in conversation.  The VA examiner stated that she 
had reviewed the Veteran's claims folder and that her review 
had revealed that the Veteran's hearing had been tested at 
the time of his separation physical examination in August 
1963 and it had been completely within normal limits at that 
time.  Therefore, she concluded that any post-service hearing 
loss would have a different etiology.  This examiner also 
noted that the Veteran's medical history was unremarkable for 
ear infections or ear surgery and that he reported a history 
of military noise exposure, included tanks, guns, machine 
guns, without ear protection.  The Veteran stated that his 
tinnitus had begun 15 years earlier and that it was constant 
and unilateral on the left side.  The Veteran's pure tone 
thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
20
35
35
60
60
LEFT
25
25
45
60
75

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 84 percent in the left ear.  
Diagnostic and clinical tests also revealed normal middle ear 
function.  The examiner opined that it was least as likely as 
not that the Veteran's hearing loss was associated with his 
military noise exposure, given that the Veteran's hearing was 
within normal limits at the time of his separation physical 
examination, and that the tinnitus was least likely as not to 
be related to service because it had begun 15 years earlier, 
after the Veteran had been discharged from service.  The 
examiner's diagnoses included mild sloping to moderately 
severe sensorineural hearing loss in the right ear and 
moderate to severe sensorineural hearing loss at 2000 Hertz 
and above in the left ear.

In response to the Board's May 2003 remand, an addendum was 
obtained to the report of the Veteran's April 2003 VA 
outpatient audiology examination in July 2003.  In this 
addendum, the VA examiner who conducted the Veteran's April 
2003 audiology examination stated that, because the Veteran's 
hearing was normal at the time of his separation physical 
examination in August 1963, any subsequent hearing loss would 
not be related to service.  Additionally, this VA examiner 
concluded that, since the Veteran had separated from service 
many years before his tinnitus began, it also was not related 
to service.

VA treatment records from April 4004 through March 2008 do 
not contain any treatment for hearing loss or tinnitus.

According to the September 2007 statement from Dr. S.W., of 
the Family Health Care Center, where the Veteran has been 
treated for hearing loss and ringing in the ears, it is at 
least as likely as not that the Veteran's hearing loss and 
tinnitus were due to military service.  The doctor included 
no treatment notes or objective testing results, and did not 
provide a rationale for the opinion expressed.

The Veteran's testimony at his video conference hearing in 
February 2009 essentially reiterated what he said in his 
October 2000 statement.  He also testified that his tinnitus 
did not begin until approximately 1986.

The Board, which notes that there is medical evidence both 
for and against the claims, is obligated under 38 U.S.C.A. § 
7104(d) (West 2002) to analyze the credibility and probative 
value of all evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide reasons 
for its rejection of any material evidence favorable to the 
veteran.  See Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. 
Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994).  

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).  The Court has held that the Board 
may not reject medical opinions based on its own medical 
judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).  

After review of the evidence as a whole, the Board finds the 
evidence against the claim, especially the July 2003 VA 
opinion, to be more probative than the September 2007 opinion 
in favor of the claim.

First, the statement in favor of the claim from Dr. W is not 
based on a review of the claims file, as was the July 2003 VA 
opinion against the claim.  Shipwash v. Brown, 8 Vet.App. 
218, 222 (1995); Flash v. Brown, 8 Vet.App. 332, 339-340 
(1995) (Regarding the duty of VA to provide medical 
examinations conducted by medical professionals with full 
access to and review of the veteran's claims folder).  

Moreover, the statement in favor of the claim appears to be 
primarily based on the veteran's subjective history since no 
supporting rationale was provided.  See Swan v. Brown, 5 Vet. 
App. 229, 233 (1993) (generally observing that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value, and does not serve to verify the occurrences 
described); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 
295 (2008) (noting that whether a medical opinion is based on 
sufficient facts and data is an important indicator of the 
probity of that opinion). 

In contrast, the examiner in July 2003 based her opinion on 
the fact that the Veteran's hearing was normal at service 
discharge and that the evidence does not show complaints of 
hearing loss or ringing in the ears until a number of years 
after service discharge.  

Consequently, service connection for both bilateral hearing 
loss and tinnitus must be denied.  

Due consideration has been given to the Veteran's February 
2009 hearing testimony and to the written statements on file 
in support of the claims.  Although the Veteran can provide 
competent evidence as to his observations, he generally 
cannot provide competent evidence to establish the etiology 
of any current diagnosis.  By "competent medical evidence" 
is meant in part that which is provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1).  

The Board has also considered the doctrine of reasonable 
doubt in reaching this decision; however, as the 
preponderance of the evidence is against the Veteran's 
service-connection claims, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  




ORDER

As new and material evidence sufficient to reopen the claims 
of service connection for bilateral hearing loss and tinnitus 
has been submitted, the appeal is granted to this extent.  

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


